UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   4/9/2020
---------------------------------------------------------------X
H. CRISTINA CHEN-OSTER, SHANNA                                 :
ORLICH, ALLISON GAMBA, and MARY DE :                               10 Civ. 6950 (AT) (RWL)
LUIS, on behalf of themselves and all others :
similarly situated,                                            :
                                                               :
                                    Plaintiffs,                :         ORDER
                  - against -                                  :
                                                               :
GOLDMAN, SACHS & CO. and THE                                   :
GOLDMAN SACHS GROUP, INC.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
        On March 26, 2020, this Court issued a Decision and Order on Defendants’ motion

to compel arbitration of certain unnamed plaintiff members of the class, and on Plaintiffs’

motion to void arbitration clauses in various agreements pursuant to Fed. R. Civ. P.

23(d). (Dkt. 983 (the “Order”).) The Order directed the parties to meet and confer about,

and propose to the Court, a form of written notice to be sent to relevant members of the

class addressing the subject matter of the Order. Both parties have since indicated their

interest in appealing aspects of the Order by filing objections with the Honorable Analisa

Torres, U.S.D.J (see Dkt. 988, 990), and have requested guidance on whether the

direction to meet and confer and to propose a form of notice should be deferred; Goldman

seeks a two-week extension, while Plaintiffs seek a stay pending Judge Torres’ decision

on objections (see Dkt. 996, 997).

        Accordingly, and also due to complications caused by the current COVID-19 health

emergency, the Court stays that part of the Order requiring the parties to meet and confer

and propose a form of notice, pending Judge Torres’ determination of any objections




                                                        1
lodged by the parties. Any deadlines that may apply under the arbitration clauses at issue

are stayed commensurately.

                                         SO ORDERED.


                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE
Dated:       April 9, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
